Exhibit 10.6(d)
January 30, 2009
Via Fax (615) 224-1185 and Overnight Mail
Delek Refining, Ltd.
Delek Pipeline Texas, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attention: Mr. Ed Morgan, CFO

     Re:   Second Amended and Restated Credit Agreement dated October 13, 2006
(as at any time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among DELEK REFINING, LTD., a Texas limited partnership
(“Delek Refining”); DELEK PIPELINE TEXAS, INC., a Texas corporation (“Delek
Pipeline”; together with Delek Refining, collectively, “Borrowers”, and each
individually, a “Borrower”), the various financial institutions from time to
time party thereto as “Lenders” (collectively, “Lenders”), SUNTRUST BANK, in its
capacity as collateral and administrative agent for Lenders (together with its
successors in such capacity, “Agent”) and in such other capacities as set forth
therein, and the other parties named therein.

Ladies and Gentlemen:
     Reference is made to the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.
     Agent, Lenders and Borrowers have entered into that certain First Amendment
to Amended and Restated Credit Agreement dated as of December 15, 2008 (the
“First Amendment”), pursuant to which Borrowers, Agent and Lenders, among other
things, agreed to certain amendments to the Credit Agreement, including, without
limitation, delaying the effectiveness of Section 5.16(a) of the Credit
Agreement until February 1, 2009 (the “Compliance Date”). Borrowers have
requested that Agent and Lenders extend the Compliance Date. Agent and Lenders
are willing to do so, on the terms and subject to the conditions contained
herein.
     Agent and Lenders hereby acknowledge and agree that the provisions of
Section 5.16(a) of the Credit Agreement shall not apply for any purpose under
the Credit Agreement until February 13, 2009, on which date such provisions
shall be deemed reinstated.
     By their signatures set forth below, each Borrower (a) acknowledges and
agrees that, except as set forth in this letter agreement, Section 5.16(a) of
the Credit Agreement shall remain in full force and effect, (b) certifies to
Agent and Lenders that as of the date hereof, no Default or Event of Default
exists; (c) ratifies and reaffirms the Obligations, each of the Loan Documents
and all of such Borrower’s covenants, duties, indebtedness, liabilities and
obligations under the Loan Documents and, without limiting the generality of the
foregoing, ratifies and reaffirms the Security Documents and all of such
Borrower’s covenants, duties, indebtedness, liabilities and obligations
thereunder; (d) jointly and severally agree to reimburse Agent for all costs and
expenses (including legal fees) incurred by Agent in connection with the
preparation of this letter agreement; (e) acknowledges and stipulates that this
letter agreement has been duly executed and delivered by such Borrower;
(f) agrees that this letter agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia (without giving effect
to any conflict of laws principles thereof); (g) agrees that this letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legal representatives, successors and assigns; (h) agrees
that, except as set forth in this letter agreement, nothing shall be deemed to
amend or modify any provision of the Credit Agreement or any of the other Loan
Documents, each of which shall remain in full force and effect; (i) agrees that
this letter agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Credit Agreement shall
continue in full force and effect; and (j) agrees to take such further actions
as Agent shall reasonably request from time to time in connection herewith or
any of the transactions contemplated hereby. To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this letter agreement.

 



--------------------------------------------------------------------------------



 



     This letter agreement shall be effective upon Agent’s receipt from each
Borrower of a counterpart hereof duly executed on behalf of such Borrower. The
parties acknowledge that this letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when so executed, shall be deemed to be an original, but all such counterparts
shall constitute one and the same agreement. Any manually executed signature
delivered by facsimile or other electronic transmission shall be deemed to be an
original signature hereto.
[Remainder of page intentionally left blank; signatures begin on following
page.]

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this letter agreement to be duly executed
and delivered by their respective duly authorized officers on the date first
written above.

            Sincerely,

AGENT:

SUNTRUST BANK, as Administrative
Agent, as Issuing Bank, as Swingline Lender
and as a Lender
      By:   /s/ Brian O’Fallon         Brian O’Fallon, Director             

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



            Accepted by:

BORROWERS:

DELEK REFINING, LTD.
      By:   DELEK US REFINING GP, LLC         Title: General Partner           
  By:   /s/ Edward Morgan         Name:           Title:                 By:  
/s/ Gregory A. Intemann         Name:   Gregory A. Intemann        Title:  
Treasurer        DELEK PIPELINE TEXAS, INC.
      By:   /s/ Gregory A. Intemann         Name:   Gregory A. Intemann       
Title:   Treasurer              By:   /s/ Edward Morgan         Name:          
Title:        

 